Exhibit 10.2
 


STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”), made and entered into this
November 2, 2018 (the “Execution Date”), between Rokk3r Inc., a Nevada
corporation (the “Seller”) and ExO Foundation Inc., a Delaware public benefit
corporation (the “Purchaser”).


WHEREAS, the Seller has authorized the sale and issuance of 5,000,000 (five
million) shares of the Seller’s restricted $0.0001 par value per share common
stock (the “Selling Stock”), with the rights and restrictions set forth herein;


WHEREAS, the Seller wishes to issue and sell to the Purchaser, and the Purchaser
wishes to purchase from the Seller, the Selling Stock, and in exchange for the
consideration, Seller and Purchaser entered into a Simple Agreement for Future
Equity with Token Allocation (the “Safe-T”) dated as of the date hereof.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1. Purchase and Sale.


1.1 Except as otherwise provided in this Agreement, all monetary amounts
referred to in this Agreement are in USD (US Dollars).


1.2 The Seller has authorized the sale and issuance of 5,000,000 (five million)
shares of the Seller’s restricted $0.0001 par value per share common stock.


1.3 The Seller agrees to sell and Purchaser agrees to purchase at the Closing,
all the rights, title, interest, and property of the Selling Stock for the
Purchase Amount.


2. Representation and Warranties of the Seller. In connection with the
transactions contemplated by this Agreement, Seller, hereby represents and
warrants to the Purchaser as follows:


2.1 The Seller is the owner in clear title of the Selling Stock and the Selling
Stock is free of any lien, encumbrance, security interests, charges, mortgages,
pledges, or adverse claim or other restriction that would prevent the transfer
of clear title to the Purchaser.


2.2The Seller is not bound to any agreement that would prevent any transactions
connected with this Agreement.


2.3There is no legal action or suit pending against any party, to the knowledge
of the Seller that would materially affect this Agreement.


3.Representation and Warranties of the Purchaser. In connection with the
transactions contemplated by this Agreement, Purchaser, hereby represents and
warrants to the Seller as follows:


3.1 Authorization. Purchaser has full power and authority to enter into this
Agreement and to perform all obligations required to be performed by it
hereunder. This Agreement, when executed and delivered by Purchaser, will
constitute Purchaser’s valid and legally binding obligation, enforceable in
accordance with its terms.


3.2 Purchase Entirely for Own Account. Purchaser acknowledges that this
Agreement is made with Purchaser in reliance upon Seller’s representation, which
Purchaser confirms by executing this Agreement, that the Selling Stock will be
acquired for investment for Purchaser’s own account, not as a nominee or agent
(unless otherwise specified on Purchaser’s signature page hereto), and not with
a view to the resale or distribution of any part thereof, and that Purchaser has
no present intention of selling, granting any participation in, or otherwise
distributing the same.
 

--------------------------------------------------------------------------------




 
3.3 Investment Experience. Purchaser is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the purchasing of the Selling Stock.


3.4 Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.
Purchaser agrees to furnish any additional information requested by the Seller
to assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Securities.


3.5 Restricted Securities. Purchaser understands that the Selling Stock have not
been registered under the Securities Act or any state securities laws, by reason
of specific exemptions under the provisions thereof which depend upon, among
other things, the bona fide nature of the investment intent and the accuracy of
each Purchaser’s representations as expressed herein. Purchaser understands that
the Selling Stock are “restricted securities” under U.S. federal and applicable
state securities laws and that, pursuant to these laws, Purchaser must hold the
Selling Stock indefinitely unless they are registered with the Securities and
Exchange Commission and registered or qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser agrees to the imprinting, so long as is required by this Section
3.5, of a legend on any of the Selling Stock in substantially the following
form:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED, NOR REGISTERED OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED
UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES
LAWS OR UNLESS, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY, SUCH QUALIFICATION AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER
RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH HEREIN. THIS SECURITY AND
THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH
SECURITIES.


3.6 No Public Market. Purchaser understands that no public market now exists for
the Selling Stock.


3.7No General Solicitation. Purchaser acknowledges that the Seller did not
offered to sell the Securities to it by means of any form of general
solicitation or advertising within the meaning of Rule 502 of Regulation D under
the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act.


3.8 Residence. If the Purchaser is a partnership, corporation, limited liability
company or other entity, such Purchaser’s principal place of business is located
in the state or province identified in the address shown on Purchaser’s
signature page hereto. 


3.9 No Disqualification Events. With respect to the Selling Stock to be offered
and sold hereunder, none of the Purchaser, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of Purchaser,
any beneficial owner of 20% or more of the Purchaser’s outstanding voting equity
securities, calculated on the basis of voting power (each, a “Covered Person”
and, together, “Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Purchaser has exercised reasonable care to
determine whether any Covered Person is subject to a Disqualification Event. The
Purchaser has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Company a copy of any
disclosures provided thereunder.
 
2

--------------------------------------------------------------------------------




 
4. Closing. The closing of the purchase and sale of the Selling Stock (the
“Closing”) will take place remotely via the exchange of documents and signatures
on the date of this Agreement, or at such other time and place as the parties
agree upon in writing (the “Closing Date”).


5. Expenses, Dividends, and Voting Rights.


5.1All parties agree to pay all their own costs and expenses in connection with
this Agreement.


5.2Any dividends earned by the Selling Stock and payable before the Closing will
belong to the Seller, and any dividends earned by the Selling Stock after the
Closing will belong to the Purchaser.


5.3Any rights to vote attached to the Selling Stock will belong to the Seller
before the closing and will belong to the Purchaser after the Closing.


6. Restrictions on Transfer. During the 24 month period after the Effective Date
(the “Lock-Up Period”), the Purchaser may not, directly or indirectly, sell or
engage in any transaction which has resulted in or will result in a change in
the beneficial or record ownership of 50% (fifty percent) of the Selling Stock
held by Purchaser, including without limitation a voluntary or involuntary sale,
assignment, transfer, pledge, hypothecation, encumbrance, disposal, loan, gift,
attachment or levy,  enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of the Selling Stock, whether any such transaction is to be settled
by delivery of the Selling Stock or other securities, in cash or otherwise; or
publicly disclose the intention to do any of the foregoing ("Transfer"), except
as provided in this Agreement.


6.1 Right to Decline Transfer, Forfeit of Shares. The Seller and its transfer
agent on its behalf are hereby authorized (a) to decline to register any
transfer of securities if such transfer would constitute a violation or breach
of this Agreement and (b) to imprint on any certificate representing the Selling
Stock a legend describing the restrictions contained herein. In addition, in the
event of a violation of the terms in respect of the Lock-Up Period, the amount
of Selling Stock applicable to the event giving rise to such violation shall be
forfeited, provided that, if the amount of Selling Stock held by the Purchaser
is less than the amount of such applicable Selling Stock, Purchaser shall
forfeit all remaining Selling Stock then held.


7. Right of First Refusal. Each time the Purchaser proposes to Transfer (or is
required by operation of law or other involuntary transfer) any or all of the
Selling Stock standing in the Purchaser's name or owned by him during the term
of this Agreement, the Purchaser shall first offer such Selling Stock to the
Seller in accordance with the following provisions:


7.1The Purchaser shall deliver a written notice (a "Notice") to the Seller
stating (A) the Purchaser's bona fide intention to transfer such Selling Stock,
(B) the name and the address of the proposed transferee, (C) the number of
Selling Stock to be transferred, and (D) the purchase price per share and terms
of payment for which the Purchaser proposes to transfer such shares.
 


3

--------------------------------------------------------------------------------



7.2 Within 60 days after receipt of the Notice, the Seller or its designee shall
have the first right to purchase or obtain such shares, upon the price and terms
of payment designated in the Notice. If the Notice provides for the payment of
non-cash consideration, the Seller at its option may pay the consideration in
cash equal to the Seller's good faith estimate of the present fair market value
of the noncash consideration offered.


7.3 If the Seller or its designee elects not to purchase or obtain all of the
shares designated in the selling Purchaser’s Notice, then the Purchase may
transfer the Shares referred to in the Notice to the proposed transferee,
providing such transfer (a) is completed within 30 days after the expiration of
the Seller’s right to purchase or obtain such shares, and (b) is made at the
price and terms designated in the Notice. If such shares are not so transferred,
the Purchaser must give notice in accordance with this paragraph prior to any
other or subsequent transfer of such shares.


7.4 No Transfer to Competitor. The Purchase may not transfer any shares to a
competitor of the Seller, or to any shareholder, partner or other beneficial
holder of an equity ownership interest in a competitor, other than pursuant to a
merger, combination, or other transaction approved by the Board of Directors.


8. Governing Law and Dispute Resolution.


8.1The Purchaser and the Seller submit to the laws and jurisdiction of the
courts of the State of Delaware, without regard to the conflicts of law
provisions of such jurisdiction.


9. Miscellaneous.


9.1 Defined Terms. Capitalized terms used herein shall have the meaning ascribed
to them in the Safe-T, unless otherwise indicated in this Agreement.


9.2 Counterparts. This Agreement may be executed in counterparts. Facsimile or
scanned signatures are binding and are considered to be original signatures.


9.3 Assignment. Neither party will assign this Agreement, in whole or in part,
without the written consent of the other party.


9.4 Titles. The titles and subtitles used in this Agreement are included for
convenience only and are not to be considered in construing or interpreting this
Agreement.


9.5 Notices. All notices and other communications given or made pursuant hereto
will be in writing and will be deemed effectively given: (a) upon personal
delivery to the party to be notified; (b) upon receipt of a return receipt if
sent via electronically; (c) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications will be sent to the respective
parties at the addresses shown on the signature pages hereto.


9.6 No Finder’s Fee. Each party represents that it neither is nor will be
obligated to pay any finder’s fee, broker’s fee or commission in connection with
the transactions contemplated by this Agreement. Purchaser agrees to indemnify
and to hold the Seller harmless from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee arising out of the
transactions contemplated by this Agreement.


9.7  Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof.
 
4

--------------------------------------------------------------------------------




 
9.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provisions were so excluded and this Agreement will be enforceable in accordance
with its terms.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


 


The Seller
 
Rokk3r Inc.
 
By /s/ Nabyl Charania                                     
Name: Nabyl Charania
Title: CEO
 
Address:
2121 NW 2nd Ave #203
Miami, FL 33127
 
Email Address:
Nabyl@rokk3r.com 
The Purchaser
 
ExO Foundation Inc.
 
By /s/ Salim Ismail                                     
Name: Salim Ismail
Title: Chairman
 
Address:
3500 S Dupont Hwy., Suite Y102
Dover, DE
 
Email Address:
Salim@exo.team 





5